Citation Nr: 1016921	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for allergies.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 
1974.  

This appeal arises from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  




FINDINGS OF FACT

Service treatment records do not contain any treatment for 
allergies, and there is no evidence that any current 
disability may be related to service.  


CONCLUSION OF LAW

The criteria for service connection for allergies have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.380 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran's claim for service connection for allergies was 
received in March 2008.  The RO sent the Veteran a letter in 
April 2008 which explained what was needed from the Veteran, 
how VA could assist him with his claim, what the evidence 
must show to support his claim for service connection, and 
how VA determines ratings and effective dates.  

In April 2008, the Veteran replied he had no other evidence 
to submit in support of his claim.  Enclosed were private 
medical records of treatment for angina and high blood 
pressure.  He has also presented a private treatment record 
containing a diagnosis of urticaria.  

The RO obtained the Veteran's service treatment records.  The 
Veteran has not identified any other relevant evidence.  

As there is no evidence of allergies in service or any reason 
to believe any current disability may be related to service, 
VA is not required to examine the Veteran.  The regulations 
provide that VA will only obtain a medical opinion when the 
evidence of record does not contain sufficient medical 
evidence to decide the claim if there is competent medical 
evidence of a current diagnosed disability, the evidence 
establishes the veteran suffered an event, disease of 
symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2009).  
Consequently, VA is not required to examine the Veteran or 
request a medical opinion.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  

Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The regulations provide that diseases of allergic etiology, 
including bronchial asthma and urticaria, may not be disposed 
of routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently. Increase 
in the degree of disability during service may not be 
disposed of routinely as natural progress nor as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2009).  

The evidence is insufficient to trigger the requirements of 
38 C.F.R. § 3.380.  Service treatment records do not include 
any evidence of allergic symptoms in service.  Enlistment 
examination in September 1974 found no abnormalities of the 
nose, sinuses, eyes, lungs, chest or skin.  On his Report of 
Medical Examination in September 1974 the Veteran denied any 
history of asthma; headaches; ear, nose and throat trouble; 
chronic colds; sinusitis; hay fever; or skin diseases.  Later 
the Veteran stated he was allergic to the sun and had been 
for 7 or 8 years.  He reported that after prolonged periods 
in the sun it caused nausea and he passed out.  

Service treatment records two weeks later reveal the Veteran 
had a sore throat, and lips with pain in his face and gums.  
Five days previously he had sustained burns from a hot drink.  
He had healing second degree burns on his lip with no 
evidence of infection.  The next day he was again seen with 
pain around his mouth.  He had generalized aches, pains and 
weakness with loss of appetite.  His face was swollen. That 
evening he was seen in the emergency with a sore inflamed 
throat and admitted.  An upper respiratory infection was 
diagnosed.  Subsequently at discharge in October 1974 the 
diagnosis was changed to stomatitis.  Four days after his 
discharge from the hospital he was again seen in the ear, 
nose and throat (ENT) clinic with diagnosis of pyogenic 
granuloma, healing well.  He had lesions on his anterior gum 
which required dental treatment.  

The Veteran has submitted post service medical records of 
treatment for urticaria, angina and high blood pressure.  
There is no indication in these recent treatment records that 
any current disorder is related to service.

Generally, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

The service records do not include any in-service disease or 
symptoms which might be caused by allergies.  While the 
Veteran gave a history of "allergy" to the sun, his 
description appears to be consistent with sun stroke, not an 
allergy.  Moreover, his description was related to a history 
of pre-service symptoms and was not a report of any in-
service symptoms.  

The Board cognizant of the requirements of 38 C.F.R. § 3.380 
but the service treatment records have no references to 
bronchial asthma or urticaria, or any other respiratory or 
skin disorders.  The symptoms treated in service were related 
to burns and resulting infection which caused the development 
of stomatitis.  There was no indication of any allergic 
etiology.  

The evidence of record does not include any evidence of an in 
service incurrence of a disease.  There is also no evidence 
that any current disability may be related to service.  
Accordingly, the Board concludes that the criteria for 
service connection for allergies have not been met.  


ORDER

Service connection for allergies is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


